UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22530 Salient MLP & Energy Infrastructure Fund (Exact name of registrant as specified in charter) 4265 San Felipe, Suite 800, Houston, TX77027 (Address of principal executive offices) (Zip code) John A. Blaisdell 4265 San Felipe, Suite 800, Houston, TX77027 (Name and address of agent for service) 713-993-4675 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: February 28, 2013 Item 1. Schedule of Investments. Salient MLP & Energy Infrastructure Fund Consolidated Schedule of Investments February 28, 2013 (Unaudited) Shares/Units Fair Value Master Limited Partnerships and Related Companies - 126.4% Coal - 2.1% United States - 2.1% Alliance Holdings GP, L.P. (1)(2)(4) $ Crude/Natural Gas Production - 7.2% United States - 7.2% EV Energy Partners, L.P. (2)(4) Linn Co, LLC (2) Crude/Refined Products Pipelines - 40.6% United States - 40.6% Enbridge Energy Management, L.L.C. (2)(3)(4) Inergy Midstream, L.P. (4)(7) Kinder Morgan, Inc. (2) Kinder Morgan Management, LLC (2)(3)(4) Magellan Midstream Partners, L.P. (1)(2)(4) Plains All American Pipeline, L.P. (1)(2)(4) Rose Rock Midstream, L.P. Natural Gas/Natural Gas Liquids Pipelines - 37.3% United States - 37.3% Eagle Rock Energy Partners, L.P. (2)(4) El Paso Pipeline Partners, L.P. (1)(2)(4) Energy Transfer Equity, L.P. (1)(2)(4) Enterprise Products Partners L.P. (1)(2)(4) EQT Midstream Partners, LP (2) Spectra Energy Corp. (2) Spectra Energy Partners, LP (2)(4) Williams Companies, Inc. (2) Natural Gas Gathering/Processing - 25.9% United States - 25.9% Crosstex Energy, Inc. (2) Crosstex Energy, L.P. (2)(4) DCP Midstream Partners, LP EMG Utica, L.L.C. (5) MarkWest Energy Partners, L.P. (2)(4)(6) Summit Midstream Partners, LP (2)(4) Targa Resources Corp. (2) Targa Resources Partners L.P. (2)(4) Western Gas Equity Partners, LP (2)(4) Oil & Gas Field Services - 1.9% United States - 1.9% AIM Water LLC (5) Shipping - 11.4% Bermuda - 2.6% Golar LNG Partners LP (2) Republic of the Marshall Islands - 4.9% Teekay Offshore Partners L.P. (2) United States - 3.9% Capital Product Partners L.P. (4)(5)(6)(8) Total Master Limited Partnerships and Related Companies (Cost $160,415,448) $ Short-Term Investment - 8.3% United States Investment Company - 8.3% Invesco Short-Term Treasury Portfolio Fund - Institutional Class, 0.02% (1) (Cost $13,375,650) $ Total Investments - 134.7% (Cost $173,791,098) Credit Facility - (38.7%) ) Other Assets and Liabilities - 4.0% Total Net Assets Applicable to Common Stockholders - 100.0% $ All percentages disclosed are calculated by dividing the indicated amounts by net assets applicable to common shareholders. All or a portion of these securities are held by the Salient MLP & Energy Infrastructure Fund, Inc. (the "Subsidiary") the wholly owned C-Corporation. All or a portion of these securities are held as collateral pursuant to the line of credit agreement.As of February 28, 2013 the total value of securities held as collateral for the line of credit agreement was $151,571,896. Distributions are paid-in-kind. Non-income producing security. Restricted security has been fair valued in accordance with procedures approved by the Board of Trustees and have a fair value of $12,837,924, which represents 8.0% of net assets. Restricted security is exempt from registration under the Securities Act of 1933. Rule 144A security or other security which is restricted as to resale to institutional investors. Security has been deemed illiquid by the Adviser based on procedures approved by the Board of Trustees. Written Call Options held at February 28, 2013 Written Call Options Expiration Date Strike Price Agreements Fair Value Crosstex Energy, Inc. March 2013 $ Crosstex Energy, L.P. March 2013 Linn Co, LLC March 2013 Total Written Call Options (Premiums received $118,740) $ Open Futures Contracts at February 28, 2013 Futures Contracts Number of Contracts Month/ Commitment Notional Amount at Value Unrealized Appreciation (Depreciation) E-mini S&P 500 Index March 2013/Short $ ) $ ) WTI Crude (1) April 2013/Short ) Total Futures Contracts $ ) $ This position is held by the Salient MLP & Energy Infrastructure Fund, Inc. (the "Subsidiary") the wholly owned C-Corporation. Open Total Return Swap Contracts at February 28, 2013 -Short Positions Notional Fair Counterparty Reference Entity Maturity Date Value Value Morgan Stanley Salient MLPX Basket (1) 11/5/2014 $ ) $ ) Morgan Stanley Salient MPX2 Basket (1) 11/5/2014 ) ) Total Equity Swap Contracts $ ) $ ) This position is held by the Salient MLP & Energy Infrastructure Fund, Inc. (the "Subsidiary") the wholly owned C-Corporation. (1) ORGANIZATION Salient MLP & Energy Infrastructure Fund (the “Fund”),a Delaware statutory trust registered under the Investment Company Act of 1940, as amended (the “1940 Act”), commenced operations on May 25, 2011 as a non-diversified, closed-end management investment company.The Fund has authorized and issued 6,400,000 and 6,142,106 common shares of beneficial interest respectively (“Common Shares”), which may be issued in more than one class or series.The Fund’s Common Shares are listed on the New York Stock Exchange (“NYSE”) under the symbol “SMF.” The Fund’s objective is to provide a high level of total return with an emphasis on making quarterly cash distributions to its common shareholders. The Fund seeks to achieve its investment objective by investing at least 80% of its total assets in securities of master limited partnerships (“MLPs”) and energy infrastructure companies. The board of trustees (each member thereof a “Trustee” and, collectively the “Board”) is authorized to engage an investment adviser, and pursuant to an investment management agreement (the “Investment Management Agreement”), it has selected Salient Capital Advisors, LLC (the “Adviser”) to manage the Fund’s portfolio and operations. The Adviser is a Texas limited liability company that is registered as an investment adviser under the Investment Advisers Act of 1940, as amended. Under the Investment Management Agreement, the Adviser is responsible for the establishment of an investment committee (the “Investment Committee”), which is responsible for developing, implementing, and supervising the Fund’s investment program subject to the ultimate supervision of the Board. Under the Fund’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the Fund.In addition, in the normal course of business, the Fund may enter into contracts that provide general indemnification to other parties.The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred, and may not occur.However, based on experience, management expects the risk of loss to be remote. The Fund may invest up to 25% of its total assets in the Salient MLP & Energy Infrastructure Fund, Inc. a wholly owned subsidiary (the “Subsidiary”) that was formed on May 2, 2011. The Subsidiary, which is organized under the laws of the state of Delaware, is controlled by the Fund, and is therefore consolidated in the Fund’s consolidated financial statements. The Fund invests in the Subsidiary in order to gain additional exposure to the investment returns of the MLP markets, within the limitations of the federal tax law requirements applicable to regulated investment companies (“RIC”). Where the context requires, the “Fund” includes both the Fund and the Subsidiary. (2) SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND PRACTICES (a) BASIS OF ACCOUNTING These consolidated financial statements have been prepared in conformity with generally accepted accounting principles in the United States of America (“US GAAP”). The accompanying consolidated financial statements reflect the financial position of the Fund and its Subsidiary and the results of their operations on a consolidated basis. All intercompany accounts and transactions have been eliminated in consolidation. (b) CASH EQUIVALENTS The Fund considers all unpledged temporary cash investments with a maturity date at the time of purchase of three months or less to be cash equivalents. (c) PORTFOLIO SECURITIES TRANSACTIONS Security transactions are accounted for on a trade date basis.Realized gains and losses are reported using the specific identification cost basis. (d) INVESTMENT VALUATION The valuation of the Fund’s investments is determined each day based on the most recent close of regular session trading on the NYSE and reported by U.S. Bancorp Fund Services, LLC, the Fund’s independent administrator (“Administrator”). The Board has formed a valuation committee (the “Board Valuation Committee”) that is responsible for overseeing the Fund’s valuation policies, making recommendations to the Board on valuation-related matters, and overseeing implementation by the Adviser of the Fund’s valuation policies. The Board has authorized the Adviser, to establish a valuation committee of the Adviser (“Adviser Valuation Committee”).The function of the Adviser Valuation Committee, subject to oversight of the Board Valuation Committee and the Board, is generally to review the Fund’s valuation methodologies, valuation determinations, and any information provided to the Adviser Valuation Committee by the Adviser or the Fund’s Administrator. To the extent that the price of a security cannot be determined applying the methods described below, the Adviser Valuation Committee in conjunction with the Administrator will determine the price of the security pursuant to the fair value procedures approved by the Board. · SECURITIES LISTED ON A SECURITIES EXCHANGE OR OVER-THE-COUNTER EXCHANGES–In general, the Fund values those securities at their last sale price on the exchange or over-the-counter market on the valuation date.If the security is listed on more than one exchange, the Fund uses the price from the exchange that it considers to be the principal exchange on which the security is traded. If there have been no sales for that day on the exchange where the security is principally traded, then the price of the security will be the mean of the closing “bid” and ”ask” prices on the valuation day on the relevant exchange.Securities listed on the NASDAQ will be valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. Publicly-traded equity securities acquired in a direct placement transaction may be subject to restrictions on resale that can affect the security’s liquidity and fair value. Such securities that are convertible or otherwise will become freely tradable will be valued based on the market value of the freely tradable security less an applicable restriction discount. Generally, the discount willinitially be equal to the discount at which the Fund purchased the securities and thereafter will be periodically reassessed and likely reduced over the anticipated restricted period.Equity securities are typically categorized as Level 1 or 2 in the fair value hierarchy based on the level of inputs utilized in determining the value of such investments. · DERIVATIVES AND FIXED-INCOME SECURITIES–Derivatives and fixed-income securities are generally valued using independent pricing services and/or agreements with counterparties or other procedures approved by the Board.Exchange traded futures contracts are valued using quoted final settlement prices from the national exchange on which they are principally traded and are typically categorized as Level 1 in the fair value hierarchy.Options that are listed on a securities exchange are generally valued at the closing “bid” and “ask” prices for options held long and short, respectively on the date of valuation and are typically categorized as Level 1 in the fair value hierarchy.If no such bid or ask price is reported by such exchange on the valuation date, the Adviser will determine the fair value in good faith using information that is available at such time.Non exchange-traded derivatives, such as swap agreements, are valued based on procedures approved by the Fund’s Board and are typically categorized as Level 2 in the fair value hierarchy.Credit default swaps and fixed-income securities are fair valued using an evaluated quote provided by an independent pricing service.Evaluated quotes provided by the pricing service are valued based on a model which may include among other considerations, end of day net present values, spreads, ratings, industry, and company performance.Total return swaps are valued based on the value of the underlying security, accrued interest and the terms of the specific contract.Fixed-income securities maturing within a relatively short time frame and of sufficient credit quality may be valued at amortized cost, which approximates market value and are typically categorized as Level 2 in the fair value hierarchy. · SECURITIES NOT ACTIVELY TRADED–The value of securities, derivatives or synthetic securities that are not generally traded on an exchange are determined by obtaining quotes from broker that normally deal in such securities or by an unaffiliated pricing service that may use actual trade data or procedures using market indices, matrices, yield curves, specific trading characteristics of certain groups of securities, pricing models or a combination of these procedures.In each of these situations, valuations are typically categorized as Level 2 in the fair value hierarchy.Securities for which independent pricing services are not available are valued at fair value pursuant to the fair valuation procedures approved by the Board and are typically categorized as Level 2 or Level 3 in the fair value hierarchy. (e) FOREIGN CURRENCY The accounting records of the Fund are maintained in U.S. dollars.Foreign currency amounts are translated into U.S. dollar amounts at current exchange rates on the date of valuation.Purchases and sales of investments denominated in foreign currencies are translated into U.S. dollar amounts at the exchange rate on the respective dates of such transactions. (f) MASTER LIMITED PARTNERSHIPS Entities commonly referred to as MLPs are generally organized under state law as limited partnerships or limited liability companies.The Fund and Subsidiary invest in MLPs receiving partnership taxation treatment under the Internal Revenue Code of 1986, as amended (the “Code”), and whose interest or “units” are traded on securities exchanges like shares of corporate stock.To be treated as a partnership for U.S. federal income tax purposes, an MLP whose units are traded on a securities exchange must receive at least 90% of its income from qualifying sources such as interest, dividends, real property rents, gains on dispositions of real property, income and gains from mineral or natural resources activities, income and gains from the transportation or storage of certain fuels, and, in certain circumstances, income and gains from commodities or futures, forwards and options on commodities.Mineral or natural resources activities include exploration, development, production, processing, mining, refining, marketing and transportation (including pipelines) of oil and gas, minerals, geothermal energy, fertilizer, timber or industrial source carbon dioxide.An MLP consists of a general partner and limited partners (or in the case of MLPs organized as limited liability companies, a managing member and members).The general partner or managing member typically controls the operations and management of the MLP and has an ownership stake in the partnership or limited liability company.The limited partners or members, through their ownership of limited partner or member interests, provide capital to the entity, are intended to have no role in the operation and management of the entity and receive cash distributions.The Fund’s investments in MLPs consist only of limited partner or member interests ownership.The MLPs themselves generally do not pay U.S. federal income taxes.Thus, unlike investors in corporate securities, direct MLP investors are generally not subject to double taxation (i.e., corporate level tax and tax on corporate dividends).Currently, most MLPs operate in the energy and/or natural resources sector. (g) RESTRICTED SECURITIES AND ILLIQUID SECURITIES The Fund may invest up to 50% of its total assets in unregistered or otherwise restricted securities of which up to 10% may be in securities of privately held companies.A restricted security is a security which has been purchased through a private offering and cannot be resold to the general public without prior registration under the Securities Act of 1933 (the “1933 Act”) or pursuant to the resale limitations provided by Rule 144 under the 1933 Act, or an exemption from the registration requirements of the 1933 Act.Illiquid securities are securities that cannot be sold or disposed of within a reasonable amount of time in the ordinary course of business.Certain restricted securities may be resold in transaction exempt from registration, normally to qualified institutional buyers, and may be deemed liquid by the Adviser based on procedures approved by the Board.Therefore, not all restricted securities are considered illiquid. Investments in private placement securities and other securities for which market quotations are not readily available will be valued in good faith by using fair value procedures approved by the Board.Such fair value procedures may consider, among other factors, discounts to publicly traded issues, time until conversion date, securities with similar yields, quality, type of issue, coupon, duration and rating, and an analysis of the issuer’s financial statements and reports.If events occur that affect the value of the Fund’s securities before the net asset value has been calculated, the securities so affected will generally be priced using fair value procedures. The restricted securities held at February 28, 2013 are identified below and are also presented in the Fund’s Consolidated Schedule of Investments. Security % of Net Assets Acquisition Date Acquisition Cost Shares/ Units Fair Value Capital Product Partners, L.P. 5/21/12 666,667 (h) USE OF ESTIMATES The preparation of the consolidated financial statements in accordance with U.S. GAAP requires management to make estimates and assumptions relating to the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities, and reported amounts of income and expenses in the consolidated financial statements. Actual results could differ from those estimates and such differences may be significant. (i) DERIVATIVE INSTRUMENTS All open derivative positions at quarter end are presented in the Fund’s Consolidated Schedule of Investments.The following is a description of the derivative instruments that the Fund utilizes as part of its investment strategy, including the primary underlying risk exposures related to each instrument type. OPTIONS – The Fund writes equity call options with the purpose of generating realized gains from premiums as a means to enhance distributions to the Fund’s common shareholders.Options are secured by investments, as detailed in the Fund’s Consolidated Schedule of Investments.A call option on an equity is a contract that gives the holder of such call option the right to buy the equity underlying the call option from the writer of such call option at a specified price at any time during the term of the option.At the time the call option is sold, the writer of a call option receives a premium from the buyer of such call option.If the Fund writes a call option, it will have the obligation upon exercise of such call option to deliver the underlying equity upon payment of the exercise price.As the writer of a covered call option, during the option’s life, the Fund gives up the opportunity to profit from increases in the market value of the security covering the call option above the sum of the premium and the strike price of the call, but the Fund retains the risk of loss should the price of the underlying security decline. Transactions in written options contracts for the period from December 1, 2012 through February 28, 2013, are as Follows: Contracts Premiums Outstanding at November 30, 2012 Options written Options exercised - - Options expired Options covered Outstanding at February 28, 2013 FUTURES CONTRACTS - The Fund invests in futures contracts as a part of its hedging strategy to manage exposure to interest rate, equity and market price movements, and commodity prices.A futures contract represents a commitment for the future purchase or sale of an asset at a specified price on a specified date. Upon entering into a futures contract, the Fund is required to pledge to the broker an amount of cash and/or other assets equal to a certain percentage of the contract amount (initial margin deposit). A portion of the initial margin is restricted as to its use. Subsequent payments, known as “variation margin,” are made or received by the Fund, depending on the fluctuations in the value of the underlying security. The underlying securities are not physically delivered. The Fund recognizes a gain or loss equal to the variation margin. Should market conditions move unexpectedly, the Fund may not achieve the anticipated benefits of the futures contracts and may realize a loss. The use of futures transactions involves, to varying degrees, elements of market risk (generally equity price risk related to stock index or equity futures contracts and interest rate risk related to bond futures contracts) and exposure to loss. The face or contract amounts reflect the extent of the total exposure the Fund has in the particular classes of instruments. Among other risks, the use of futures contracts may cause the Fund to have imperfect correlation due to differences between movements in the price of the futures contracts and the market value of the underlying securities. With futures, there is minimal counterparty credit risk to the Fund since futures are exchange-traded and the exchange’s clearinghouse, as counterparty to all exchange-traded futures, guarantees the futures against default. SWAP AGREEMENTS – The Fund invests in swap agreements as a part of its hedging strategy to manage credit and market risks.During the period from December 1, 2012 through February 28, 2013, the Fund invested in credit default swap and total return swap agreements. A credit default swap (“CDS”) agreement gives one party (the buyer) the right to recoup the economic value of a decline in the value of debt securities of the reference issuer if a credit event (a downgrade, bankruptcy or default) occurs. This value is obtained by delivering a debt security of the reference issuer to the party in return for a previously agreed upon payment from the other party (frequently, the par value of the debt security). The Fund is usually a net buyer of CDSs. The Fund as a buyer of a CDSwould have the right to deliver a referenced debt obligation and receive the par (or other agreed-upon) value of such debt obligation from the counterparty in the event of a default or other credit event by the reference issuer with respect to its debt obligations. In return, the Fund would pay the counterparty a periodic stream of payments over the term of the contract provided that no event of default or other credit event has occurred. If no default or other credit event occurs, the counterparty would keep the stream of payments and would have no further obligations to the Fund.Collateral, in the form of cash, is held in a broker segregated account for CDSs. Total return swaps (“TRSs”) are bilateral financial contract agreements where one party (the payer) agrees to pay the other (the receiver) the total return on a specified asset or index in exchange for a fixed or floating rate of return.A TRS allows the receiver or payer to derive the economic benefit of owning or having short exposure to an asset without owning or shorting the underlying asset.The receiver is entitled to the amount, if any, by which the notional amount of the total return swap agreement would have increased in value had it been invested in the particular instruments, plus an amount equal to any dividends or interest that would have been received on those instruments.In return, the payer is entitled to an amount equal to a fixed or floating rate of interest (e.g., a LIBOR based rate) on the notional amount of the swap agreement plus the amount, if any, by which the notional amount would have decreased in value had it been invested in such instruments, less any dividends or interest.The amounts to which each party is entitled are normally netted against each other, resulting in a single amount that is either due to or from each party.Collateral, in the form of cash, is held in a broker segregated account forTRSs. In addition to being exposed to the credit risk of the underlying reference entity, CDSs and TRSs are subject to counterparty risk, market risk and interest rate risk. CDSs and TRSs utilized by the Fund may not perform as expected.Risks may arise as a result of the failure of the counterparty (Protection Seller) to perform under the agreement. The loss incurred by the failure of a counterparty is generally limited to the market value and premium amounts recorded. The Fund considers the creditworthiness of each counterparty to a swap agreement in evaluating potential credit risk. Additionally, risks may arise from the unanticipated movements in interest rates or in the value of the underlying reference securities.The Fund may use various techniques to minimize credit risk including early termination or reset and payment.Collateral in the form of cash, is held in broker segregated accounts for TRSs and CDSs. The Adviser has claimed an exemption from registration as a commodity pool operator under the Commodity Exchange Act (“CEA”).Therefore, during the period from December 1, 2012 through February 28, 2013, the Fund was not subject to the registration and regulatory requirements of the CEA.On February 9, 2012, the Commodity Futures Trading Commission (“CFTC”) adopted amendments to its rules that have affected the Adviser and the Fund’s abilities to continue to claim this exemption after December 31, 2012.Pursuant to these amendments, the Advisor registered as a commodity pool operator and, along with the Fund, is subject to regulation and additional reporting requirements under the CEA. Commodity Exchange Act ("CEA"), the Adviser has filed a notice of exemption from registering as a "commodity pool operator" with respect to the Fund. The Fund and the Adviser are therefore not subject to registration or regulation as a pool operator under the CEA. Effective December 31, 2012, in order to claim the Rule 4.5 exemption, the Fund is limited in its ability to invest in commodity futures, options, swaps (including securities futures, broad-based stock index futures and financial futures contract). The Fund will limit its transactions in such instruments (excluding transactions entered into for "bona fide hedging purposes," as defined under the Commodity Futures Trading Commission regulations) such that either: (i) the aggregate initial margin and premiums required to establish its futures, options on futures and swaps do not exceed 5% of the liquidation value of the Fund's portfolio, after taking into account unrealized profits and losses on such positions; or (ii) the aggregate net notional value of its futures, options on futures and swaps does not exceed 100% of the liquidation value of the Fund's portfolio, after taking into account unrealized profits and losses on such positions. The Fund and the Adviser do not believe that complying the amended rule will limit the Fund's ability to use commodity, futures, options and swaps to the extent that it has used them in the past. These limitations, however, may have an impact on the ability of the Adviser to manage the Fund in the future and on the Fund's performance. During the period from December 1, 2012 through February 28, 2013, the Fund’s direct investments in derivatives consisted of written call options, future contracts, and CDS and TRS agreements. The following is a summary of the fair value of derivative instruments held directly by the Fund as of February 28, 2013.These derivatives are presented in the Consolidated Schedule of Investments. Assets Liabilities Variation Margin* Unrealized Loss on Swap Agreements Written Call Options at Fair Value Variation Margin* Equity Risk Exposure: Futures Contracts $
